Citation Nr: 0714429	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  01-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
undifferentiated schizophrenia.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION


The veteran had active military service from July 1980 to 
July 1983, from February 15, 1991 to May 17, 1991, and from 
June 22, 1992 to December 29, 1992.  Service records show the 
veteran served in support of Operation Desert Shield/Desert 
Storm, but that he had no foreign service during this period. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision.


FINDINGS OF FACT

1.  The medical evidence links the veteran's current headache 
condition with complaints of headaches while on active duty.

2.  The medical evidence fails to show that the veteran's 
schizophrenia manifested while he was on active duty.

3.  The medical evidence fails to show that the veteran's 
schizophrenia manifested within two years of his discharge 
from active duty.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a headache disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


2.  Criteria for service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Criteria to establish service connection for 
schizophrenia for the purpose of establishing eligibility for 
treatment under 38 U.S.C.A. § 1702 have not been met. 38 
U.S.C.A. § 1702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  

Headaches

The veteran contends that he has a chronic headache disorder 
as a result of chemical exposure during a period of active 
service.  At his hearing, the veteran indicated that he 
attributes his headaches to decontaminating vehicles that 
were sent back to the United States from Saudi Arabia after 
participating in the Gulf War.  

In a September 2001 letter, a fellow soldier indicated that 
he worked with the veteran in 1992 doing maintenance on 
vehicles returning from the Persian Gulf following Operation 
Desert Storm.  The soldier indicated that the vehicles had 
been sprayed with organic phosphate poisoning, and stated 
that the veteran is currently suffering from some of the same 
symptoms that he suffers from.  A staff sergeant from the 
Florida National Guard also wrote a letter indicating that 
the veteran had been called to active duty in 1992 and 
performed maintenance on vehicles.  The sergeant stated that 
when the veteran was activated his health was fine, but upon 
returning to his National Guard unit, the sergeant witnessed 
the veteran suffering from migraine headaches and nausea 
which prevented him from performing his duties, or even 
participating in a PT test.

Service medical records fail to show the presence of 
headaches.  At a periodic physical in July 1992, the veteran 
denied ever having headaches and he was found to be 
neurologically normal.  Nevertheless, the veteran was called 
to active duty in June 1992 and was on active duty until 
December 1992.  

Medical records show the veteran was treated for headaches in 
November 1993 where he was noted to have had migraine 
headaches for the past three months.  The veteran was 
diagnosed with sinusitis.  The veteran again sought treatment 
for his headaches in December 1996, indicating that he had 
been having severe headaches for the previous two months that 
he was treating with over-the-counter medication.  The 
veteran was again diagnosed with sinusitis.  The veteran next 
sought treatment in October 1997, where he was diagnosed with 
tension headaches, although the doctor indicated that the 
veteran's problems appeared to be mostly mental.

A March 1997 private medical report also noted the veteran 
had a head injury several years earlier when he was cut in 
the face by a chainsaw and was knocked unconscious for one to 
two hours.

At a VA examination in August 2006, the veteran was diagnosed 
with migraine headaches; and the examiner concluded that 
based on a review of the veteran's claims file, he felt that 
the headache complaints from the veteran's time in service 
were as likely as not the same as his current headaches.

Here, the veteran's testimony about in service headaches is 
corroborated by several soldiers who served with the veteran, 
and these complaints have been linked by a medical opinion of 
record to a current headache disability.  As such, the 
criteria for service connection have been met, and the 
veteran's claim is therefore granted. 


Schizophrenia 

The veteran contends that his schizophrenia had its onset 
during his active service, or shortly thereafter.  The 
veteran's wife also asserted that his demeanor changed after 
he returned from active duty.

Service medical records are silent for treatment of any 
psychiatric symptomatology; and a periodic physical in July 
1998 even found the veteran to be psychiatrically normal.  
While this conclusion is somewhat doubtful given that he was 
found to be disabled in 1996 by the Social Security 
Administration (SSA) due to a psychiatric disorder, the 
veteran also denied any psychiatric symptoms on his personal 
medical history survey which he completed at the time of his 
examination.  Thus, the veteran is either unable to 
accurately relate psychiatric symptomatology, or he did not 
have schizophrenia in 1998.  As such, while the veteran 
reported that he began having hallucinations within four 
months of his time on active duty (ending in December 1992), 
there is no record of the veteran seeking any treatment for 
these symptoms; and he is not credible now to report that he 
had hallucinations then.  

Further undermining the veteran's assertion of hallucinations 
shortly after his time on active duty, is that the veteran's 
fellow soldiers, who had supported his headache contention, 
made no mention of any psychiatric symptomatology in their 
letters.  Additionally, the veteran received a humanitarian 
service medal for service in October 1995, a letter of 
appreciation for his work with an ROTC summer camp in 1997, 
and the Florida Meritorious Service Ribbon for service in 
June 1999.  All three awards being issued after he claims to 
have begun having hallucinations.

Medical records show the veteran was diagnosed with 
schizophrenia in December 1996 after seeking VA treatment; 
the SSA determined that the veteran became disabled from 
working on October 31, 1996, on account of his schizophrenia; 
and a private doctor confirmed the diagnosis of schizophrenia 
in March 1997.

In August 2006, the veteran underwent a VA examination at 
which the examiner concurred with the diagnosis of 
schizophrenia.  The examiner indicated that the veteran's 
military service aggravated the veteran's schizophrenia and 
that the schizophrenia was present to a degree of 10 percent 
within a year of the veteran's time on active duty.  However, 
the examiner noted that the veteran had no behavioral 
disturbances prior to entering service; and his opinion as to 
the etiology of the veteran's schizophrenia appears to be 
based on the veteran's statement that he began hallucinating 
within four months of his separation from active duty.  
However, there is no documentary support for the veteran's 
reported history of hallucinations, as he did not seek any 
treatment for any hallucinations or other symptoms until 
1996, and as previously pointed out, he is not credible to 
report psychiatric symptomatology.  Thus, the probative value 
of the examiner's opinion is significantly lessened because 
it is based on an inaccurate factual premise.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. Brown, 
11 Vet. App. 345, 348 (1998) (noting that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record).  

Additionally, the examiner stated that the veteran's 
schizophrenia was aggravated by service (which in VA terms 
implies that the veteran had the condition at time of entry 
into service), when at the same time the examiner essentially 
stated that the veteran did not have a psychiatric condition 
that preexisted his enlistment into service, (no behavioral 
disturbances prior to service).  Other factual errors 
contained in the report, included noting  the veteran was in 
combat in Kuwait.  

Based on the foregoing, the conclusions drawn by the examiner 
are considered inconsistent and only questionably supported 
by facts or medical evidence.  As such, this opinion fails to 
make it as likely as not that the veteran's schizophrenia 
began while the veteran was on active duty, or to a 
compensable degree within the first post service year.    

While the veteran believes that his schizophrenia began 
either during service or several months after service, he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite etiology of his schizophrenia. 

Thus, the preponderance of evidence fails to show that it is 
as likely as not that the veteran's schizophrenia had its 
onset in service, and the veteran's claim for service 
connection is therefore denied.

Eligibility for treatment under 38 U.S.C. § 1702

38 U.S.C.A. § 1702 permits awards of Chapter 17 (medical 
care) benefits to any veteran of the Persian Gulf War who 
developed an active psychosis within 2 years after service 
discharge.

However, the preponderance of the evidence in this case 
indicates that the veteran's schizophrenia did not manifest 
in service or within 2 years after service.  

As noted above, the veteran was last discharged from active 
duty in December 1992.  Service medical records were void of 
any symptoms of schizophrenia; and the first diagnosis of 
schizophrenia was in March 1997 in conjunction with the 
veteran's application for SSA benefits.  

Given that a psychiatric disability was not diagnosed for 
more than four years after the veteran last served on active 
duty, the criteria for treatment benefits under 38 U.S.C.A. § 
1702 have not been met; and the veteran's claim is therefore 
denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in April 2001.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained; as have 
service medical records, service personnel records, and SSA 
records.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for schizophrenia is denied.

Service connection for chronic headaches is granted.

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C. § 1702 
is denied.



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


